UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2338


GERRY W. FOWLER, SR.,

                Plaintiff – Appellant,

          v.

TIMOTHY F. GEITHNER, Secretary of the Treasury,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:09-cv-00225-JBF-DEM)


Submitted:   March 15, 2011                 Decided:   March 17, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerry W. Fowler, Sr., Appellant Pro Se.   Mark Anthony Exley,
Assistant  United  States Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerry    W.    Fowler,    Sr.,     appeals      the     district       court’s

order granting Secretary Geithner’s motion to dismiss Fowler’s

action   for   failure      to    state   a    claim       for    relief.         We   have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm    for   the        reasons   stated      by     the       district    court.

Fowler v. Geithner, No. 2:09-cv-00225-JBF-DEM (E.D. Va. Aug. 4,

2010).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented          in    the   materials

before   the   court      and    argument     would    not       aid    the    decisional

process.

                                                                                  AFFIRMED




                                          2